Citation Nr: 1010975	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  03-22 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for service-connected post-traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In a November 2008 decision, the Board denied an increased 
initial disability rating for the Veteran's service-connected 
PTSD.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in an October 2009 order, vacated the Board's November 
2008 decision that denied an increased initial disability 
rating for PTSD, and remanded the case for readjudication 
consistent with the joint motion for remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran's PTSD is manifested by symptoms resulting in 
occupational and social impairment with deficiencies in most 
areas, but does not cause total occupational and social 
impairment; there is no evidence of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation or own name.  




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claim for 
service connection for PTSD in December 2001 in this case, 
the RO sent the Veteran a letter, dated in October 2001, 
which informed him of the evidence generally needed to 
support claims of entitlement to service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claim.  In January 2007, the RO issued 
VCAA notice to the Veteran which also informed him of the 
evidence needed for the assignment of evaluations and 
effective dates for initial awards of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to this claim.  

In April 2002, the Veteran submitted an NOD with the initial 
disability rating assigned his left wrist disability, 
triggering the notice obligations set forth in sections 
7105(d) and 5103A of the statute.  The RO then fulfilled 
these notice obligations by issuing a July 2003 statement of 
the case (SOC) and subsequent supplemental statements of the 
case.  These documents informed the Veteran of the 
regulations pertinent to his appeal, including the applicable 
rating criteria, advised him of the evidence that had been 
reviewed in connection with his appeal, and provided him with 
reasons for its decision.  38 U.S.C.A. § 7105(d).  
Accordingly, the Board concludes that the notice obligations 
set forth in sections 7105(d) and 5103A of the statute have 
been fulfilled in this case.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records, VA medical examination reports and treatment records 
are of record, as well as private evaluations and records 
from the Social Security Administration (SSA).  This evidence 
was reviewed by both the RO and the Board in connection with 
the Veteran's claim.  The Veteran's and his representative's 
written contentions were also reviewed in connection with his 
claim.  

VA examinations with respect to the issue on appeal were 
obtained in November 2001 and September 2004.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the November 2001 VA psychiatric examination 
obtained in this case is adequate as it is predicated on a 
review of the claims files and all pertinent evidence of 
record, and provides complete rationales for the opinions 
stated and fully addresses the rating criteria that are 
relevant to rating the Veteran's PTSD.  With respect to the 
September 2004 VA psychiatric examination, although the 
examiner did not indicate whether the Veteran's claims files 
were reviewed, it is clear from the content of the 
examination that his medical records were reviewed.  
Moreover, the evaluation for his service-connected PTSD was 
to assess the current level of the disability.  Thus, there 
is adequate medical evidence of record to make a 
determination in this case.  As such, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 
and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met. 38 C.F.R. § 3.159(c) (4).  
There remains no issue as to the substantial completeness of 
the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The Veteran's service-connected PTSD is currently rated as 70 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

Under this code, a 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
granted for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

VA treatment records, dating from January 1998 to October 
2001, show no relevant complaints, findings, treatment or 
diagnoses.

In November 2001, the Veteran underwent a VA psychiatric 
examination.  The examiner noted that the Veteran's records, 
including his claims folder, were reviewed.  At that time his 
chief complaint was of intrusive recollections of his Vietnam 
traumatic experiences, occurring approximately 2 to 3 times a 
month.  He also reported drinking beer 4 to 5 times a week to 
calm his anxiety.  He was widowed and had 5 children.  He 
reported having worked as a taxi driver until 2 years before 
the examination, indicating that he had been unable to work 
in the last 2 years.

Examination results revealed the Veteran to be oriented to 
time, place and person.  He was observed to be anxious and 
restless throughout the interview, but answered the questions 
appropriately.  He tended to avoid eye contact.  He denied 
suicidal and homicidal ideation, plans or impulses and also 
denied delusions or hallucinations.  His affect was 
constricted in range, his mood was anxious and depressed.  
The Veteran's judgement was deemed appropriate; however, his 
insight into his psychiatric difficulty was very limited.  
The examiner found he was able to handle his own finances and 
opined that he was unable to work due to his PTSD symptoms.  
The diagnosis was chronic PTSD.  The assessed GAF score was 
44.  

VA treatment records indicate the Veteran was initially 
referred by his primary care physician for a PTSD evaluation 
in January 2002 because he complained of recurrent 
distressing dreams.  Although he had no other complaints at 
the time, he also reported low energy, increased fatigue, 
difficulty concentrating, middle and terminal insomnia, 
feelings of guilt, social withdrawal and a lack of interest 
in daily activities.  He also endorsed auditory 
hallucinations.  He reported having distressing dreams 3 to 4 
times a month and recollections of Vietnam approximately 50 
percent of the time.  He also reported a sense of a 
foreshortened future and an exaggerated startle response.  
Mental status examination revealed the Veteran to be 
cooperative with fair hygiene and grooming.  His eye contact 
was noted to be poor and he had significant psychomotor 
retardation.  His speech was soft with normal rate and 
rhythm.  His thought processes were linear and goal directed.  
He denied any suicidal or homicidal ideation.  He did report 
auditory hallucinations, but there was no evidence of 
delusions.  His affect was blunted with a restricted range.  
His insight and judgment were deemed fair.  The diagnoses 
included depression not otherwise specified, rule out 
dysthymia, and rule out major depressive disorder, with a GAF 
score of 35.  

VA treatment records, dating from February 2002 to May 2004, 
show ongoing treatment for the Veteran's PTSD symptoms.  
During this period, he complained primarily of sleep 
disturbance, fatigue, depressive symptoms and social 
isolation.  His two youngest sons remained at home with him 
during this period.  Although psychomotor retardation was 
noted in February 2002, a March 2002 treatment record noted 
that there was less apparent psychomotor retardation present 
at that time and that the Veteran seemed brighter with 
improved eye contact.  At that time, his mood was described 
as depressed.  Subsequent progress notes do not indicate 
psychomotor retardation and frequently indicate moderate eye 
contact.  He underwent inpatient treatment for PTSD from July 
2002 to August 2002.  The August 2002 discharge summary shows 
he reported nightmares approximately 3 times a week, 
flashbacks triggered by the sound of helicopters, and guilt 
over the death of his best friend in Vietnam.  He also 
endorsed social isolation, anxiety symptoms and sleep 
disturbance.  At that time he was described as alert, 
oriented with good hygiene and good eye contact.  He was 
cooperative and there were no abnormalities in his motor 
behavior.  His affect was appropriate with moderate intensity 
and full range.  His speech and language were fluent, 
spontaneous with normal rate and rhythm.  There was no 
evidence of a formal thought disorder.  The Veteran denied 
any suicidal or homicidal ideation, as well as 
hallucinations.  There was no evidence of preoccupation, 
delusions suicidal or homicidal ideation or intent.  His 
cognition was grossly intact.  The discharge diagnosis was 
PTSD.  A June 2003 progress note identifies the Veteran's 
limitations to include isolative behavior and conflicts 
relating to a son's issues, while identifying his strengths 
to include a stable home environment and raising his 2 
youngest sons since his wife's death in 1992.  The progress 
note further notes that he attended church regularly.  
Throughout the entire period examinations of the Veteran 
consistently showed his thought processes to be logical and 
goal directed, and his speech to be normal in rate and 
volume.  He denied suicidal or homicidal intentions at all 
times during this period.  GAF scores during this entire 
period ranged from 30 to 46.  

A July 2002 psychiatric evaluation conducted for SSA 
indicates that the Veteran was interviewed for 40 minutes and 
that a June 2002 VA counseling narrative was reviewed in 
conjunction with the examination.  At that time, the Veteran 
reported having nightmares and flashbacks on a daily basis 
and severe sleep disturbance.  He also complained of constant 
depression, irritability and anxiety.  He reported having 
severe fatigue and social isolation.  Finally, he reported 
memory and concentration problems.  He denied any suicidal or 
homicidal ideation or current hallucinations.  He reported 
recently quitting a baby sitting job because it was too 
stressful for him.  He also reported having a difficult time 
taking care of his activities of daily living, indicating 
that he rarely cooked for himself and had a hard time getting 
up in the mornings, showering and getting ready for the day.  

Mental status examination revealed the Veteran to be 
cooperative.  He was noted to speak very slowly and fluently.  
His behavior was somewhat guarded and restricted.  His body 
activity showed psychomotor retardation, but no tics, 
traumas, spasm or retarded dyskinesia.  He reported having a 
depressed and anxious mood with frequent flashbacks from the 
war.  There was mild construction in his affect and his 
emotional responses were appropriate.  His speech was 
spontaneous, clear, slow and soft.  His thought processes 
were logical, coherent and goal oriented.  There were no 
special preoccupations.  There was no evidence of 
hallucinations, delusions, confusion or problems with impulse 
control.  Based on the interview, the examiner opined that 
the Veteran was capable of handling funds in his own 
interest.  The diagnoses included PTSD and recurrent moderate 
MDD without psychotic features in partial remission.  The GAF 
score was assessed as 55.

An August 2002 functional capacity assessment conducted for 
SSA notes the Veteran's ongoing treatment for PTSD and the 
recent addition of an affective disorder.  The evaluation 
further notes that the Veteran reported marked social 
limitations due to his condition, but also reported using 
Viagra and being regularly sexually active.  The assessment 
indicates that this report and the Veteran's ability to 
attend meetings, operate a motor vehicle, pay bills, make 
purchases and prepare simple meals show he was capable of 
performing simple tasks.  The assessment further indicates 
that while his social skills were impaired, they did allow 
for settings with reduced interpersonal contact.  His 
adaption abilities were also impaired, but he could perform 
routine repetitive tasks as indicated by his ability to 
follow instructions and travel independently.  

A September 2002 SSA determination found the Veteran was 
disabled as a result of a primary diagnosis of diabetes 
mellitus and a secondary diagnosis of MDD.

A September 2004 VA psychiatric examination report indicates 
that the Veteran experienced severe PTSD symptoms manifested 
by frequent intrusive memories and recollections of his 
stressor manifested by flashbacks and nightmares.  The 
examiner opined that the Veteran had had no remissions since 
his last examination and that his symptoms continued at the 
same level of severity.  The examiner observed that the 
Veteran had little capacity for social adjustment despite 
treatment.  The examiner noted that the Veteran last worked 
in 1999 and that he was fully disabled from work.  The 
examiner noted that the Veteran was widowed and that he 
maintained a minimal type relationship with his 5 children.  
His social functioning was limited and his social activities 
were minimal.  The examiner noted that the Veteran continued 
to have a flattened affect and his expression of his emotion 
was also affected.  He denied suicidal or homicidal ideation.  
He also denied psychosis, hallucinations or disorientation.  
There was no evidence of confusion; the Veteran was alert and 
well oriented to time, place and person.  However, his 
thought processes were limited in range and depth.  His 
communication was also limited as he had difficulty in 
dealing with people and with anxiety, limiting his ability to 
establish social relationships.  His recent memory was 
impaired.  His judgment was assessed as okay, but his 
awareness of his problem was very limited.  The examiner 
noted that the Veteran was able to maintain minimal daily 
living needs and activities.  However, the examiner found 
that he was unable to work or maintain any type of gainful 
employment.  The diagnosis was PTSD with a GAF of 55.  The 
examiner opined that the Veteran was able to manage his 
monetary benefits. 

After reviewing all of the evidence of record, the Board 
finds that the overall disability picture does not more 
closely approximate the criteria for a 100 percent rating 
under Diagnostic Code 9411.  38 C.F.R. § 4.7.  Specifically, 
the overwhelming preponderance of the medical evidence 
affirmatively shows that the condition is not manifested by 
any gross impairment in thought processes or communication; 
persistent delusions; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name.  In this 
respect, the Board acknowledges the January 2002 VA treatment 
record indicating the Veteran endorsed auditory 
hallucinations; however, there is no other evidence of record 
showing he experienced hallucinations at any other time 
during the pendency of his appeal.  Thus, there is no 
objective evidence that he experienced persistent 
hallucinations.  Likewise, although several treatment records 
and the July 2002 evaluation note psychomotor retardation, 
there is no indication that this is indicative of gross 
impairment in thought processes or communication.  Indeed, 
the July 2002 examiner described the Veteran's speech as 
fluent and his thought processes as logical, coherent and 
goal oriented.  Although the VA treatment records, as well as 
the November 2001 and September 2004 VA psychiatric 
examination reports and the July 2002 psychiatric evaluation 
conducted for the SSA, reveal that the Veteran's PTSD is 
manifested by significant sleep disturbance, nightmares, 
flashbacks and intrusive thoughts, and there is evidence of 
avoidant behavior and significant social isolation and total 
occupational impairment, the overwhelming preponderance of 
the medical evidence affirmatively shows that his PTSD 
symptoms have not caused total social and occupational 
impairment.  In this regard, the Board observes that, while 
the Veteran essentially stays to himself and avoids most 
people, he nevertheless is maintaining relationships with his 
5 children, actually living with the 2 youngest, as well as 
remaining involved in his church, and maintaining some 
friendships and engaging in several hobbies.  Both the 
November 2001 and September 2004 VA examiners opine that the 
Veteran is unable to work as a result of his PTSD symptoms.  
However, treatment records provide conflicting evidence 
regarding when the Veteran last worked and some medical 
evidence of record suggests that he is unable to work, at 
least in part, due to physical disabilities.  Regardless, 
none of the VA examiners or treatment records indicate that 
there was any evidence of any inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene.  In this respect, the Board notes that the July 2002 
examination report merely notes the Veteran's report that he 
had difficulty maintaining his activities of daily living.  
However, the overwhelming preponderance of the evidence of 
record consistently shows the Veteran's hygiene and grooming 
to be adequate.  The September 2004 examiner specifically 
noted that the Veteran was able to maintain such.  Finally, 
despite the September 2004 examiner's finding that the 
Veteran maintained a minimal type relationship with his 
children and that his social functioning was limited and 
minimal, the Board finds that VA treatment records contradict 
this finding, indicating the Veteran to be more than 
minimally engaged socially with his children and regularly 
attending his church.  Consequently, the Board finds that the 
Veteran's PTSD symptoms do not warrant an evaluation in 
excess of 70 percent.  In light of the foregoing, therefore, 
the preponderance of the evidence is against a finding that 
the Veteran's PTSD is productive of total occupational and 
social impairment.  As such, a 100 percent rating is not 
warranted.

In reaching this conclusion, the Board takes note of the 
various GAF scale scores.  The November 2001 VA examiner 
assigned the Veteran a GAF score of 44, while both the July 
2002 private psychiatric examiner and the September 2004 VA 
examiner assigned him a GAF score of 55 attributed to his 
diagnosed PTSD.  VA treatment records, dating from September 
2001 to May 2004, assigned him GAF scores ranging from 30 to 
46 for his diagnosed PTSD. 

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  According to the Fourth Edition (DSM-
IV) of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, GAF scores ranging 
between 51 and 60 indicate moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging between 41 and 50 are meant to 
indicate serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores ranging 
between 31 and 40 are meant to indicate some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  GAF scores 
ranging between 21 and 30 denote behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  

Taking into consideration the Veteran's GAF scores associated 
with diagnosed PTSD and the impairment from the signs and 
symptoms of PTSD as described in the clinical records, the 
Board finds that the veteran's occupational and social 
impairment due to PTSD represents no more than a 70 percent 
disability rating.  In this regard, the again Board 
acknowledges that, the Veteran was assigned GAF scores 
indicative of behavior considerably influenced by delusions 
or hallucinations, impairment in reality testing or serious 
impairment, the majority of his GAF scores for this period 
range from 42 to 46, denoting serious symptoms or serious 
impairment in social, occupational, or school functioning.  
Further, the July 2002 private examiner and the September 
2004 VA examiner assigned the Veteran GAF scores indicative 
of moderate symptoms.  

But more importantly, as outlined above, the preponderance of 
the objective findings regarding the Veteran's psychiatric 
symptoms on mental status examination, including coherent 
thought process, as well as no evidence of persistent 
delusions or hallucinations or grossly inappropriate 
behavior, or persistent danger of hurting self or others or 
intermittent inability to perform activities of daily living, 
or any disorientation or memory loss for names of close 
relatives, own occupation or own name, do not support the 
conclusion that the disability is of the severity 
contemplated for a 100 percent evaluation under Diagnostic 
Code 9411.  

In reaching this conclusion, the Board acknowledges the 
Veteran's and his representative's belief that his PTSD 
symptoms warrant a 100 percent schedular disability rating.  
However, the Board finds more probative the objective medical 
findings during mental status examinations during the 
November 2001 and September 2004 VA examinations and the July 
2002 SSA evaluation, as well as objective observations in VA 
treatment records dating from January 2002 to May 2004.  
Although the Veteran is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As such, the Board finds the findings of medical 
psychiatric professionals, both during treatment and during 
evaluations of the Veteran's PTSD symptoms, to be more 
probative of severity of PTSD disability, as the objective 
findings are based on the Veteran's reported symptoms, review 
of his records and objective assessment of his observed 
behavior.  For these reasons, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 70 percent for PTSD.  38 C.F.R. § 4.3.  The 
appeal is denied.


Although the Veteran has appealed an initial decision for his 
PTSD, the evidence of record does not indicate that the 
current disability level is less severe than any other period 
during the Veteran's appeal.  Therefore there is no basis for 
considering staged ratings in this case.  Fenderson v. West, 
12 Vet. App 119 (1999).

Finally, in reaching this decision, the potential application 
of various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the Veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial disability rating in excess of 70 
percent for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


